In an action to recover damages for slander, the appeal is from an order denying a motion to dismiss the complaint for failure to state facts sufficient to constitute a cause of action (Rules Civ. Prae¡, rule 106, subd. 4). It is alleged that appellants said of respondent, Who has been engaged in the construction of buildings for over 35 years, that he was a “conniving” builder. No special damages are pleaded. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. j., Beldock, Ughetta, Hallinan and Kleinfeld, JJ., concur.